 Case 3:19-cv-00101-JPG Document 41 Filed 05/12/20 Page 1 of 1 Page ID #782



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ARTIS L. PARKER,
 Plaintiff,

 v.                                                                Case No. 19–CV–00101–JPG

 ALLSTATE INDEMNITY COMPANY,
 Defendant.

                                        JUDGMENT

      This matter having come before the Court, and the parties having stipulated to dismissal,

      IT IS HEREBY ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE, with each party bearing its own costs.



Dated: Tuesday, May 12, 2020                       MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
